Citation Nr: 1334606	
Decision Date: 10/30/13    Archive Date: 11/06/13

DOCKET NO.  11-34 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for cervical spine disability. 

2.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for left knee disability. 

3.  Entitlement to service connection for right shoulder disability. 

4.  Entitlement to service connection for left shoulder disability. 


REPRESENTATION

Appellant represented by:	Stephen M. Vaughn, Alpha Veterans Disability Advocates





ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to March 1973. 

This appeal to the Board of Veterans' Appeals (Board) is from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah. By that rating action, the RO determined, in part, that new and material evidence had not been received to reopen previously denied claims for service connection for left knee and cervical spine disabilities.  The RO also denied service connection for right and left shoulder disabilities.  The Veteran appealed this rating action to the Board. 

The Board notes that by the appealed March 2011 rating action, the RO considered and denied the Veteran's claims for right and left shoulder disabilities as secondary to a cervical spine disability.  In his substantive appeal, received by the RO in December 2011, the Veteran indicated that his claims for service connection for right and left shoulder disabilities should be considered on a direct incurrence basis only.  Thus, the Board will limit its appellate review of the claims for service connection for right and left shoulder disabilities to a direct service connection basis in its analysis below.  

The Board notes that subsequent to issuance of an October 2011 Statement of the Case, wherein the RO addressed the issues on appeal, additional VA treatment records, dated from November 2003 to January 2012, were uploaded to the Veteran's Virtual VA electronic claims file.  As these records show that the Veteran has continued to seek treatment for his left knee, neck and shoulder disabilities and do not contain any opinions relating these disabilities to his period of active military service, they are duplicative of evidence already of record.  Thus, the Veteran is not found to be prejudiced by the Board in considering this evidence in the first instance.  38 C.F.R. § 20.1304 (2013); see Bernard v. Brown, 4 Vet. App. 384, 394   (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby). 


FINDINGS OF FACT

1.  By a November 2004 decision, the Board denied service connection for a cervical spine disability. 

2.  Evidence added to the record since the Board's November 2004 decision does not relate to an unestablished fact necessary to substantiate the underlying claim for a cervical spine disability (i.e., evidence showing that the Veteran's current cervical spine disability had its onset during active military service or that it is etiologically related thereto). 

3. By a final and unappealed February 2003 rating action, the RO denied service connection for a left knee disability. 

4.  The evidence added to the record since the final February 2003 rating decision does not relate to an unestablished fact necessary to substantiate the underlying claim for service connection for a left knee disability (i.e., evidence showing that the Veteran's current left knee disability had its onset during active military service or that it is etiologically related thereto). 

5.  There is no evidence of a chronic left or right shoulder during military service or a diagnosis of arthritis of either shoulder within one year of service discharge; and, the competent and credible evidence of record fails to establish that the Veteran's current right and left shoulder disabilities are related to an injury he incurred as a result of an in-service ski accident in November 1971, or to any other incident of service. 


CONCLUSIONS OF LAW

1.  The November 2004 Board decision, wherein the Board, in part, denied service connection for a cervical spine disability, is final. 38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received since the Board's November 2004 decision, wherein it denied service connection for a cervical spine disability, is not new and material; and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

3.  The February 2003 rating decision, wherein the RO denied service connection for left knee disability, is final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013). 

4.  The evidence received since the RO's February 2003 decision, wherein it denied service connection for a left knee disability, is not new and material and the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2013).

5.  The criteria for establishing service connection for a right shoulder disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2013).

6.  The criteria for establishing service connection for a left shoulder disability have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 1154(a), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).





							[Continued on Next Page]


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the issues on appeal, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide. 

Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1). See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case), was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

The notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VA, however, may proceed with adjudication of a claim if errors in the timing or content of the VCAA notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103   (2005); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007).


Regarding the new and material and service connection claims on appeal, VA provided the Veteran with notice on the Pelegrini II VCAA elements for each of these claims in pre-adjudication letters, issued in August 2010 and September 2010 (new and material evidence-service connection left knee only). These letters informed the Veteran to let VA know of any evidence he thought would support his, petitions to reopen his previously denied claims for service connection for cervical spine and left knee disabilities and claims for service connection for right and left shoulder disabilities; and that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence. 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)  apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the Veteran of the Dingess elements via the August and September 2010 letters.

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the Veteran nor his agent has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

With respect to the Veteran's new and material evidence claims for service connection for cervical spine and left knee disabilities in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (i.e., describes what is meant by new and material evidence); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim that complies with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 3.159(b) (2010), and any applicable legal precedent. VA's Office of General Counsel  issued informal guidance interpreting Kent as requiring the notice to specifically identify the kind of evidence that would overcome the prior deficiency rather than simply stating the evidence must relate to the stated basis of the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006). 

The above-cited letters from the RO to the Veteran complied with Kent to the extent that they notified him of the evidence and information necessary to reopen his previously denied, unappealed claims of entitlement to service connection for cervical spine and left knee disabilities (i.e., described and defined what is meant by the term new and material evidence); and these letters also adequately explained the bases of the respective prior denials of the above-cited claims by specifying the deficiencies in the evidence when the claims were previously considered.  However, an August 2010 letter was deficient in identifying the incorrect date for the previous, final denial of the claim for service connection for a cervical spine disability.  In its August 2010 letter, the RO improperly informed the Veteran that a November 2000 rating action constituted the final and binding denial of the above-cited claims on the merits.  However, by a November 2004 decision, the Board, in part, denied the Veteran's claim for service connection for a cervical spine disability.  (See November 2004 Board decision). 

Thus, there is a defect in the content of the VCAA notice with respect to the claim for service connection for a cervical spine disability on a new and material basis.  Nevertheless, the Veteran, through submission of his personal statements, and especially the identification of many years of VA and private treatment following separation from service, demonstrated his actual knowledge of the evidence required to not only reopen but also substantiate this claim on its underlying merits. In addition, the exception mentioned notwithstanding, the VCAA notices provided by VA were clear and pertinent to his contentions, such that a reasonable person could understand what was required to prove the claim for service connection for a cervical spine disability.  In fact, on his substantive appeal, received by the RO in December 2011, the Veteran specifically requested that his claim for service connection be adjudicated on a direct incurrence basis only.  Thus, by this statement, the Veteran clearly articulated his understanding of the requirements necessary to prevail on his claim for service connection a cervical spine disability.  

Thus, the Board finds that the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his new and material and service connection claims.  See Overton v. Nicholson, 20 Vet. App. 427, 435   2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of her claims, and therefore found the error harmless).  Importantly, there is no allegation or evidence that any content or timing error will affect the essential fairness of the adjudication of the claims.  As the pleading party, the Veteran, not VA, has this evidentiary burden of proof of showing there is a VCAA notice defect in timing or content and, more importantly, that this defect is unduly prejudicial, meaning outcome determinative of his claims.  See Shinseki v. Sanders, 129 S. Ct. 1696  . 

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his service connection and new and material evidence claims decided herein, and therefore appellate review may proceed without prejudicing him. 38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384   (1993).  The RO obtained his service treatment and personnel records and VA and identified private treatment records.  The Veteran also submitted personal statements in support of his claims.

The Veteran has not been provided an examination with respect to his cervical spine and left knee disabilities.  With regards to this Veteran's new and material claims, it is important for the Veteran to understand that the duty to provide a VA examination and opinion only applies to a claim to reopen a finally adjudicated decision if new and material evidence is presented or secured. 3.159(c)(4)(C)(iii). Here, the Board is determining there is no new and material evidence to reopen his previously denied claims for service connection for cervical spine and left knee disabilities.  Hence, there is no requirement to have the Veteran examined for medical nexus opinions unless and until he first satisfies this preliminary requirement of presenting new and material evidence to reopen the previously denied claims for service connecting for the above-cited disabilities. The Board is therefore satisfied the RO have provided all assistance required by the VCAA. 38 U.S.C.A. § 5103A .

In October 2010, VA examined the Veteran to determine the etiology of his bilateral shoulder disabilities.  A copy of the October 2010 VA examination report has been associated with the Veteran's physical claims files.  The Board finds the October 2010 VA examiner's opinion as to the etiology of the Veteran's right and left shoulders adequate and probative for VA purposes because the examiner relied on sufficient facts and data, provided a rationale for his respective opinion, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board notes that when VA undertakes to provide a VA examination, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the October 2010 VA examiner's opinion is more than adequate, as it was predicated on a full reading of the Veteran's service treatment records and VA and private medical evidence of record.  The VA examiner considered all of the pertinent evidence of record, to include the Veteran's treatment history with respect to his shoulders, and his statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of entitlement to service condition for right and left shoulder disabilities has been met.  38 C.F.R. § 3.159(c) (4).

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the issues on appeal. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000).

II. Merits Analysis

A. New and Material Claims-Cervical Spine and Left Knee

The Veteran seeks to reopen previously denied claims for service connection for cervical spine and left knee disabilities.  The Board will discuss each disability separately in its analysis below. 

Generally, a claim which has been finally denied in a Board decision or RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 
New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 48 (1997). 

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996). 

The language of 38 C.F.R. § 3.156(a) creates a low threshold for finding new and material evidence, and views the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening. "  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).


(i) Cervical Spine Disability

The Veteran seeks to reopen a previously denied claim for service connection for a cervical spine disability.  The Veteran primarily contends that his current cervical spine disability is the result of an in-service ski accident and from being hit in the face by a security door.  He maintains that after the security door incident, he sought treatment at the infirmary for his cervical spine, and has suffered neck problems ever since this incident.  (See June 2001 VA examination report).  The Veteran also maintains that a post-service injury to is cervical spine in 2000 (i.e., the Veteran injured his neck after a bench upon which he was sitting toppled over and he fell backward) aggravated his preexisting cervical spine disability.  (See Veteran's previous representative's July 2004 written argument to VA, page (pg.) 3).  

In a November 2004 decision, the Board, in part, denied entitlement to service connection for a cervical spine disability.  The Board's November 2004 decision is final. 38 U.S.C.A. § 7104.  In denying the claim, the Board noted that the Veteran's 
service treatment records, to include a July 1971 service discharge examination report, did not disclose any clinical findings referable to the cervical spine, to include coincident to a November 1971 skiing accident that resulted in the Veteran having sustained a fracture to his right tibia and fibula.  The Board also noted that the Veteran had sustained several post-service accidents to his cervical spine, namely in April or May 1995 and July 2000, when he slipped and fell on the ice during a period of incarceration and was injured after a bench tipped over backwards, respectively).  

The Board also considered VA and private opinions that were against and in support of the claim for service connection for a cervical spine disability.  The Board indicated that in June 2001, a VA fee basis examiner concluded, after a review of the above-cited service treatment records and post-service VA and private medical evidence that included a recitation of the above-reference post-service accidents, that "I do not find a relationship between military service and the current cervical condition based on information currently available. "  (See July 2001 VA fee basis examination report, containing findings and conclusions based on a June 2001 physical examination of the Veteran).  Other evidence of record in November 2004 included a report, prepared by M. B., M. D.  Dr. M. B. noted that the Veteran had attributed his neck pain to a 1971 [in-service] ski injury and that he had ascribed "various injuries" to service.  Dr. M. B. opined, "It is, I think, certainly possible if not more probable than less probable that these injuries while a soldier have added to his problems, or event resulted in these problems."  (See report, prepared by M. B., M. D. and received by the RO in October 2002).  

In its November 2004 decision, the Board also referenced a January 2003 VA treatment report, containing a diagnosis of cervical spondylosis. 

In its November 2004 decision, the Board concluded that the June 2001 VA opinion was more probative than Dr. M. B.'s opinion.  The Board reasoned that the June 2001 VA examiner's opinion was supported y specific references to the clinical evidence of record, to include the absence of any cervical spine pathology in the Veteran's service treatment records, to include those coincident to the in-service 1971 ski accident.  The Board also noted the absence of any definite post-service clinical evidence of any cervical spine disorder for approximately 28 years after the Veteran's discharge from service in 1971.  Thus, the Board determined that the Veteran's cervical spine disability was  not incurred during military service.  Id. 

The Veteran's petition to reopen his previously denied claim for service connection for a cervical spine disability was received by the RO in July 2010.  (See VA Form 21-526b, Veteran's Supplemental Claim For Compensation, received by the RO in July 2010). The Board finds that the new and material evidence has not been received to reopen the previously denied claim for service connection for a cervical spine disability.

Evidence received since the Board's November 2004 decision includes, treatment reports, dated from November 2003 to January 2012, that have been uploaded to the Veteran's Virtual VA electronic claims file.  These reports show that the Veteran has continued to seek treatment for his neck pain, and that he was diagnosed with degenerative disc disease, cervical spondylosis and foraminal stenosis.  Also added to the record after the November 2004 Board decision is an October 2010 VA examination report containing clinical findings and opinion related to an unrelated orthopedic disability.  The bulk of these medical reports are new because they were not of record at the time of the Board's November 2004 decision.  They are not material because they do not relate to an unestablished fact; namely, evidence showing that the Veteran's cervical spine disability is related to military service or that it had its onset therein. 

In addition, the Veteran's statements are neither new nor material.  The Veteran is competent to report observations of shoulder symptoms as this observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His lay statements are also presumed to be credible when determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's statements that his cervical spine was injured during an in-service ski accident and security door-related incident and subsequently aggravated by a post-service accident is not new evidence because it is duplicative of statements made in support of his claim when it was denied by the Board in November 2004.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

Thus, while some of the evidence added to the record after the Board's final November 2004 decision is new (i.e., VA treatment reports, dated from November 2003 to January 2012 and October 2010 VA examination report), it is not material within the definition of 38 C.F.R. § 3.156(a) because it does not relate to an unestablished fact necessary to substantiate the claim and it does not raise a reasonable possibility of substantiating the claim.  The record is devoid of any competent evidence demonstrating that the Veteran currently has a cervical spine disability that is etiologically related to military service or had its onset therein.


							[Continued on Next Page]
(ii) Left Knee Disability 

The Veteran seeks to reopen a previously denied claim for service connection for a left knee disability. The Veteran primarily contends that he has a left knee disability as the result of the above-reference in-service ski accident, as well as in-service "individual training" exercises.   

At the time of the RO's final February 2003 rating decision, the evidence of record consisted, in part, of the Veteran's service treatment records, which are devoid of any left knee pathology to include any findings coincident to a 1971 ski accident.  A July 1971 service separation examination report reflects that the Veteran's lower extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had a "'trick or locked knee.'"  On Form 3082-R, Statement of Medical Condition, the Veteran indicated there had not been any change in his medical condition."  Also of record were voluminous VA and private treatment records, dated from 1999 to 2002, these medical records disclose that the Veteran had presented to a VA clinic in the early 1990s with complaints of bilateral knee pain that had its onset from injuries during service.  An April 1992 report reflects that the Veteran reported having re-injured his left knee one year previously (April 1991), as well as two (2) months previously (February 1992).  (See April 1992 VA treatment report).  

A January 1993 VA treatment report contains, in part, a diagnosis of chondromalaica.  An April 1993 VA Fee Basis examination report reflects that the Veteran reported having injured his knees a couple of times during the service.  The examining clinician entered an impression of a history of bilateral knee injuries, cannot ruled out internal knee derangement.  X-rays of the knees, performed by VA in May 2000, showed minor changes of degenerative joint disease of both knees and Pellegrini-Stieda syndrome involving the medical collateral ligament of the left knee.  (See May 2000 VA x-rays of the right and left knees).  None of the above-cited VA or private treatment reports relate the Veteran's left knee disabilities to his period of military service, to include the 1971 ski accident. Therefore, any newly received evidence must address this element in order to warrant reopening of a previously denied claim for service connection for a left knee disability. 

Evidence received since the February 2003 rating action consists of VA treatment records, dated from 2003 to 2012 uploaded to the Veteran's Virtual VA electronic claims file, and an October 2010 VA examination report.  This evidence is new as it was not before the RO in February 2003.  However, it is not material.  The above-cited VA treatment and examination reports are not material because they do not relate to an unestablished fact necessary to substantiate the underlying claim for service connection for a left knee disability:  etiological link between the Veteran's diagnosed degenerative joint disease of the left knee and his period of military service. 

In addition, the Veteran's statements are neither new nor material.  The Veteran is competent to report observations of left knee symptoms as this observation comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  His lay statements are also presumed to be credible when determining whether the claim should be reopened.  Justus v. Principi, 3 Vet. App. 510 (1992).  The Veteran's statements that he has continued to experience left knee pain is not new evidence because it is duplicative of statements made in support of his claim when it was denied by the RO in February 2003.  Cf. Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  See also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992). 

(iii) Conclusion

Finally, the Board notes that in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a)  as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA. 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claims to reopen.  Here, as noted in detail above, new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claims.  Evidence previously of record indicated that the Veteran complained of cervical spine and left knee symptoms, such as pain. The newly submitted evidence of record still fails to establish an etiological relationship between the Veteran's currently diagnosed cervical spine and left knee disabilities to his period of military service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claims.  There was only one unproven element and that element remains to be proved, namely evidence an etiological relationship between the Veteran's currently diagnosed cervical spine and left knee disabilities to his period of military service.  

B. Service Connection Claims-Right and Left Shoulders

The Veteran contends that his current right and left shoulder disabilities are the result of having to crawl during service training camps, from having worked in supply during service, and are the result of an in-service ski accident, respectively.  (See October 2010 VA orthopedic examination report and Veteran's May 2011 Notice of Disagreement). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

In addition, certain chronic diseases, such as arthritis, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2013); see also 67 Fed. Reg. 67792  -67793 (Nov. 7, 2002).  In this case, the presumption does not apply because there is no medical evidence that the Veteran manifested arthritis of either shoulder to a compensable degree within one year of service discharge in March 1973.  See 38 C.F.R. §§ 3.307, 3.309. 

The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  However, the Federal Circuit recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 47 (1994) (a Veteran is considered competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board finds, and as will be explained in more detail below, that the preponderance of the competent and credible evidence of record is against an award of service connection for right and left shoulder disabilities.  The evidence is against a relationship between the Veteran's diagnosed degenerative joint disease of the right and left shoulders and left shoulder impingement syndrome and his period of military service, to include an in-service ski accident. 

As to the first element of service connection, there is more than ample evidence that the Veteran currently has bilateral shoulder disabilities.  A disability exists when there is a disability when a claim for it is filed or at any time during the pendency of such claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  VA received the Veteran's original claim for compensation for right and left shoulder disabilities in July 2010.  (See VA Form 21-526b, Veteran's Supplemental Claim for Compensation).  Beginning in February 1999, the Veteran was found to have degenerative changes of the right shoulder.  (See February 1999 VA examination report, containing a diagnosis of degenerative joint disease, right acromioclavicular joint, with decreased and painful motion)).  X-rays of the left shoulder performed by VA in April 2007, showed minimal degenerative changes in the glenohumeral joint and acromioclavicular joint with some inferior and anterior spurring.  (See April 2007 VA x-ray report of the left shoulder uploaded to the Veteran's Virtual VA electronic claims file).  Subsequent VA treatment and examination reports, dated from June 2007 to October 2010, reflect that the Veteran continued to seek treatment for left shoulder pain and contain diagnoses, in part,  of impingement syndrome of the left shoulder and moderate right acromioclavicular and severe left acromioclavicular degenerative joint disease.  (See June 2007 VA treatment report uploaded to the Veteran's Virtual VA claims file and October 2010 VA examination report). 

With respect to crucial Hickson element (2), in-service disease or injury, the Veteran's service records do not include any complaints of, treatment for, or diagnoses of any bilateral shoulder disease.  While an early November 1970 STR reflects that the Veteran had "injured" his left shoulder the previous evening, contemporaneous x-rays of the left shoulder were negative for any evidence of any pathology, such as a fracture.  The Veteran was not found to have had any chronic left shoulder pathology or disability.  As noted above, the service treatment records do document that the Veteran fracture his right tibia and fibula during a November 1971 ski accident.  However, treatment records contemporaneous to the accident are negative for any subjective complaints or clinical findings of any left shoulder pathology.  In fact, the Veteran's service treatment records reflect that he sought treatment for a variety of other health issues including a sore arm from a flu shot, bruised left rib cage from a motor vehicle accident, lumps in the right thigh, twisted left ankle, and dermatological problems.  Given the Veteran's proclivity to seek out care, it stands to reason that the Veteran would have sought out treatment for his shoulder problems, and that there would be a recording of the same, if such had occurred as a result of the 1971 ski accident. Indeed, reference is also made to a July 1971 service discharge examination report reflecting that the Veteran's upper extremities were evaluated as "normal."  On an accompanying Report of Medical History, the Veteran denied having had a painful or trick shoulder.  There was again no reference to a bilateral shoulder disorder or injury.  Put another way, there is no objective medical evidence of a chronic bilateral shoulder disorder in service.

The Board now turns to the question of whether is any evidence of an in-service injury to the Veteran's right and left shoulders.  As noted above, the Veteran maintains that he injured both shoulders during the in-service ski accident.  As noted above, there was no reference to a bilateral shoulder disorder or injury contemporaneous to this accident.  However, notwithstanding this evidence, the Board has serious reservations in finding the Veteran's reported history to be credible.  First, as noted, there is no evidence of complaints, treatment, or diagnosis of a shoulder injury either contemporaneous to the 1971 ski accident or during any other time during military service.  The Veteran also made no reference to a shoulder problem when he filed his initial claim for benefits in 1993.  (See VA Form 21-526, Veteran's Application for Compensation or Pension, received by the RO in February 1993).  He has provided no explanation for this absence.  Had he truly been suffering from a chronic bilateral shoulder since service, and given his obvious understanding of the claims process in 1993, the Board believes that there would have at least raised the issue. 

Next, post-service evidence of any right or left shoulder disability was not documented until February 1999, over two (2) decades after he was discharged from service in 1973.  This absence of treatment, in and of itself, negative evidence.  In fact, the Veteran did not complain of any right or left shoulder pathology until February 1999 and June 2000 when he struck his right and left shoulders after he fell on the ice in the mid 1990s and June 2000, respectively.  A February 1999 VA x-ray report of the right shoulder reflects that the Veteran injured it after he had slipped on the ice in 1994.  X-rays confirmed early degenerative changes of the acromioclavicular articulation of the right shoulder.  (See February 1999 x-ray report of the right shoulder).  A June 2000 report, prepared by Chiropractic Care Center, reflects that the Veteran reported having injured his left shoulder after he flipped on to it after a bench that he was seated upon gave way.  During an October 2010 VA examination, the Veteran did not provide any history with respect to the in-service ski accident, but claimed that he had sustained injuries to both shoulders as a result of crawling during in-service training camps and from having worked in supply during military service.  The Veteran also reported the 1994 ice accident.  (See October 2010 VA examination report).  He did not provide any history with respect to his shoulders and their relationship to the in-service ski accident until after he filed his original claim for VA compensation for his shoulders in July 2010.  (See VA Form 21-526b, Veteran's Supplemental Claim, received by the RO in July 2010 and VA Form 9, dated and signed by the Veteran's agent, S. V., received by the RO in December 2011).  This change in stories with regard to cause of his current bilateral shoulder seriously undermines the Veteran's credibility.  If anything, the Veteran appears to be creating stories of in-service injury that he feels to best suit his needs.

For the sake of completion, with respect to Hickson element (3), nexus or relationship, there is a VA examiner's opinion that is against the claims for service connection for right and left shoulder disabilities.  (See October 2010 VA examination report).  After a review of the service and post-service history with respect to the shoulders that is consistent with that previously reported herein, as well as the Veteran's employment history and physical evaluation of both shoulders, the October 2010 VA examiner concluded that his bilateral shoulder joint arthritis conditions were more consistent with joint cumulative (repetitive stress) trauma disorders.  The October VA examiner reasoned that after service, the Veteran had been employed in very high shoulder stress occupations (i.e., airline baggage handler, asbestos abatement, landscaping, and janitorial services) that could have easily resulted in his [right and left shoulder] arthritis and final diagnoses (i.e., moderate and severe right and left shoulder acromioclavicular degenerative joint disease; moderate and mild right and left glenohumeral shoulder degenerative joint disease; episodic right rotator cuff tendonitis; moderate right shoulder impingement signs; episodic mild to moderate left rotator cuff tendonitis and current absence of left shoulder impingement signs).  

The VA examiner also noted that the Veteran's service treatment records contained normal shoulder x-rays for his sole complaints of left shoulder problems in 1970, and from that time forward there were no further right or left shoulder problems made until the 1990s after he slipped and fell on the ice.  (See October 2010 VA examination report).  This opinion is against the claims for service connection for right and left shoulder disorders and is uncontroverted.  In formulating his opinion, the October 2010 VA provided a rationale for his respective opinion, and there is no reason to believe that the examiner did not reliably apply reliable scientific principles to the facts and data.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

The Board notes that the Veteran is competent to testify as to his own observable symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. Brown, 6 Vet. App. 465, 467-69 (1994) (lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witness' personal knowledge).  After a complete review of the evidence of record, the Board finds that the Veteran's lay testimony regarding continuity of right and left shoulder symptomatology, although competent, lacks sufficient credibility.  Crucially, the Veteran's assertions of continuity are contradicted by the medical evidence of record, as well as by the Veteran's own prior statements to medical professionals.  Aside from a single complaint referable to the left shoulder in 1970, there are no further again no mention of any right and or left shoulder injury or disability in the Veteran's service treatment records, to include those coincident to the 1971 ski accident.  While it may be argued that the Veteran may not have mentioned right and/or left shoulder pain at the time of his July 1971 discharge examination, the Board finds it incredible that he would have made no mention of his right and left shoulder having been injured, specifically if the right and left shoulder pain had been chronic since the time of the 1971 ski accident.  Emphasis is also placed on the Board's earlier finding that the Veteran has presented a severely compromised history of injuring his shoulders as well as experiencing shoulder symptoms since service.

Further, as was discussed above, the objective medical evidence of record is against a finding that the Veteran's current degenerative joint disease of the right and left shoulders are in any way related to his military service. The October 2010 VA examiner pertinently opined to the contrary.  To the extent the Veteran himself now attributes his current bilateral right and left shoulder disabilities to an incident of military service, such as the 1971 ski accident, the Board ascribes greater probative value to the negative VA opinion.  The Veteran is clearly competent to report having injured his shoulders in service. However, notwithstanding the credibility question that has been addressed, he lacks the competence to provide an opinion as to diagnosing the disorder and relating his present arthritis of the shoulders to that injury.  Indeed, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining that a remote injury to the shoulders more than 20 years ago caused the Veteran's current arthritis falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer)."

Accordingly, Hickson element (3), relationship or nexus, has not been satisfied, and the Veteran's service-connection claim for right and left shoulder disabilities fail on this basis as well.  The claims for service connection for right and left shoulder disabilities are denied.


ORDER

New and material evidence not having been received, the claim for service connection for a cervical spine disability is not reopened. 

New and material evidence not having been received, the claim for service connection for a left knee disability is not reopened. 

Service connection for a right shoulder disability is denied. 

Service connection for a left shoulder disability is denied. 



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


